Citation Nr: 1539014	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-30 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, and R.K.




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to September 1991 and from October 1996 to May 2001. She had a period of active duty training (ADT) from December 1983 to April 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO, in pertinent part, denied the benefits sought on appeal.

The Veteran presented testimony before a Decision Review Officer (DRO) in December 2009 and the Board in March 2014; the transcripts have been obtained and associated with the virtual record.

The matter was previously before the Board in June 2014 and remanded for further development and adjudication.  Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted in the prior June 2014 remand, the Board determined that the claim for service connection for right knee disability warranted further development.  

Specifically, the Board found questions remained as to whether the Veteran's right knee disorder was related to service and/or a service-connected disability.  The Veteran claimed that she developed a right knee disorder after she fell in a foxhole in 1984.  The Veteran alternatively alleged secondary causation during her December 2009 DRO hearing, i.e. altered gait secondary to right hip disability.  The Board granted service connection for right greater trochanteric bursitis in the June 2014 decision.  The Board would note that while the case was in remand status, service connection was awarded for thoracolumbar strain based on the same injury (falling in a foxhole).  See May 2015 rating decision.  

The Veteran's service treatment records reveal that she fell while exiting from a foxhole in January 1984, during a period of active duty training (ADT). In October 1998, the Veteran reported right leg pain while running that radiated to below the knee.  On a May 2001 medical history, the Veteran reported right knee problems.  The provider noted the Veteran had traumatic arthritis of the knees (though no radiographic evidence was shown to support the diagnosis).  In January 2005, the Veteran was placed on a permanent profile for traumatic arthritis of the bilateral knees and as a result, she was found not retainable.  Post-service, she was diagnosed with chondromalacia of the knees and degenerative joint disease.  The Board ordered a new VA examination, because the prior examination in February 2011 did not address secondary causation.  The examiner was asked to render opinions on both direct and secondary causation.  

Specifically, the examiner was asked whether it was at least as likely as not whether the currently diagnosed right knee disorder had its onset or was caused by the
Veteran's confirmed fall into a foxhole January 1984 during service or is
otherwise related to service. Alternately, the examiner was asked whether the right disorder was proximately due to, the result of, or aggravated by a service connected disability.  The Veteran was afforded the requested VA examination in April 2015.  

The examiner opined that the right knee disorder was not incurred in or caused by the service injury as there was no documentation of the height of the fall or that the Veteran was carrying a pack during the fall.  However, VA previously accepted that the fall was between five to six feet.  Moreover, in the same opinion regarding the back (for which service-connection was awarded) the examiner noted that documents dated in 1987 noted the Veteran fell in a fox hole while carrying a heavy pack.  The examiner next stated as basis for the negative opinion on direct causation that there was no documentation of right knee complaints or injury in the service treatment records.  However, no reference was made to the October 1998 complaints of right leg pain while running that radiated to below the knee, the May 2001 medical history report of right knee problems, and the January 2005 permanent profile for traumatic arthritis of the bilateral knees.  The examiner also indicated that there was no evidence or documentation to support chronicity of right knee complaints since the 1984 injury, but no reference was made to the Veteran's assertions/testimony that she has had knee problems since the injury.  Finally, the examiner opined that the right knee disorder was not due to or aggravated by any service-connected disability.  The examiner failed to provide rationale for the opinion or address the allegations of right knee problems as a result of altered gait due to the hip disability.  In addition, no reference was made to the now service-connected thoracolumbar strain and the potential impact on the right knee disorder. 

For these reasons, the opinion is inadequate.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, an addendum opinion must be sought before readjudication of this claim.  

The claim is REMANDED for the following additional development and consideration:

1.  Obtain an addendum opinion from the April 13, 2015, VA examiner, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during her service and is equally competent to report on symptoms experienced and treatment provided both during and since her service because this is based on her firsthand knowledge.  

a) Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the right knee disorder had its onset or was caused by the Veteran's confirmed fall in a foxhole in January 1984 during service or is otherwise related to service.  In answering this question the examiner is informed that VA has previously conceded that the fall height was between five and six feet and the Veteran was carrying a heavy pack during the fall.  The examiner must also address the October 1998 complaints of right leg pain while running that radiated to below the knee, the May 2001 medical history report of right knee problems, and the January 2005 permanent profile for traumatic arthritis of the bilateral knees.  The examiner must also address the Veteran's assertions/testimony that she has had right knee problems since the injury in determining chronicity of right knee complaints.  

b) Alternatively, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right knee disorder is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) a service-connected disability (notably right hip and thoracolumbar disabilities).  The examiner must specifically address the allegations of right knee problems as a result of altered gait due to the hip disability (and thoracolumbar strain).  

2.  Ensure the examiner's opinion is responsive to these determinative issues of direct and secondary causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a right knee disorder, in light of all evidence of record.  If this claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




